— Appeal by defendant from a judgment of the Supreme Court, Queens County (Bambrick, J.), rendered January 3,1984, convicting him of criminal possession of stolen property in the first degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The element of knowledge, with respect to stolen property, can be established by circumstantial evidence (People v Reisman, 29 NY2d 278, 285-286, cert denied 405 US 1041). There was sufficient evidence in the instant case from which knowledge, on the part of the defendant, could be inferred.
We have considered defendant’s other contentions and find them to be either without merit or not preserved for appellate review. Lazer, J. P., Gibbons, Thompson and Niehoff, JJ., concur.